Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 12/09/2021, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “from among the viewport quality measurements, selecting a post-switch measurement time such that 
(i) the selected post-switch measurement time is within a predetermined post-switch interval after the viewport switch event and 
(ii) the selected post-switch measurement time has an associated viewport quality measurement comparable to the maximum viewport quality measurement within the pre-switch interval; and 
reporting a latency value, where the latency value represents an interval between the selected pre-switch measurement time and the selected post-switch measurement time, where the closest prior arts are HE et al (WO 2018/009746 A1), Chun et al. (US 2017/0270635 A1), HANHART et al. (WO 2018045108 A1), Hannuksela et al. (US 2018/0077210 A1), AERTS et al. (EP 3367626 A1), He et al. (US 2019/0158815 A1), Stokking et al. (US 20190362151 A1) and Yip et al. (US 2020/0107007 A1). 
He et al. is directed towards processing video data may include capturing the video data with multiple cameras and stitching the video data together to obtain a 360-degree video. A frame-packed picture may be provided based on the captured and stitched video data. A current sample location may be identified in the frame-packed picture. Whether a neighboring sample location is located outside of a content boundary of the frame-packed picture may be determined. When the neighboring sample location is located outside of the content boundary, a padding sample location may be derived based on at least one circular characteristic of the 360-degree video content and the projection geometry. The 360-degree video content may be processed based on the padding sample location, see abstract. 
Chun et al., which is in the same field of endeavor, discloses an electronic device includes a display circuit, a sensor circuit, a processor, and a memory. The memory stores instructions, which when executed by the processor, cause the electronic device to provide an omnidirectional image having a size larger than the screen through the display circuit, to provide the screen with a first area being a partial area of the omnidirectional image, to obtain information of a change in a direction, which the electronic device faces, through the sensor circuit when the omnidirectional image is provided, to provide the screen with a second area being another partial area of the omnidirectional image through the display circuit based on the obtained information, and to store a time point, at which the direction is changed, wherein the time point is correlated with a time point or a frame at which the omnidirectional image is provided, see abstract.
HANHART et al., which is in the same field of endeavor, discloses coding techniques for 360-degree video are described. An encoder selects a projection format and maps the 360-degree video to a 2D planar video using the selected projection format. The encoder encodes the 2D planar video in a bitstream and further signals, in the bitstream, parameters identifying 
Hannuksela et al., which is in the same field of endeavor, discloses a method, apparatus and computer program product are provided to provide the rendering of audiovisual content, such as 360-degree virtual reality content, in a manner that allows for control over whether, and to what degree, the content presented to a viewer should take into account the relative positioning of the content with respect to the viewer. In particular, implementations are presented that allow for situational control over the rendering of content based on an initial observation setup associated with a segment or subsegment of content, the orientation of the viewing device, and/or the manner in which the segment or subsegment is accessed by a playback device, see abstract.
AERTS et al., which is in the same field of endeavor, discloses content delivery system for providing content from a server to a client, the system comprising a consumer space, a producer space, and a transmission space, wherein a first content transformation block is provided between the producer space and the transmission space, and a second content transformation block is provided between the transmission space and the consumer space, wherein transmission space further comprises a sender and a receiver to transmit content between the transformation blocks over a network, wherein the consumer space comprises a display block for displaying content from the second content transmission block, wherein a selection block is provided for monitoring a state of the at least one client and for providing 
He et al., which is in the same field of endeavor, discloses systems, methods, and instrumentalities are disclosed for client centric service quality control. A first viewport of a 360 degree video may be determined. The 360 degree video may comprise one or more of an equirectangular, a cube-map, a cylindrical, a pyramidal, and/or a spherical projection mapping. The first viewport may be associated with a spatial region of the 360 degree video. An adjacent area that extends around the spatial region may be determined. A second viewport of the 360 degree video may be determined. A bitstream associated with the 360 degree video may be received. One or more enhanced regions may be included in the bitstream. The one or more enhanced regions may correspond to the first and/or second viewport, A high coding bitrate may be associated with the first viewport and/or the second viewport, see abstract.
Stokking et al., which is in the same field of endeavor, discloses methods and devices are provided for use in streaming a Virtual Reality [VR] video to a VR rendering device. The VR video may be represented by a plurality of streams each providing different image data of a scene. The VR rendering device may render a selected view of the scene on the basis of a first subset of streams. A second subset of streams may then be identified which provides image data of the scene which is spatially adjacent to the image data of the first subset of streams, e.g., on the basis of spatial relation data. Having identified the second subset of streams, a caching of the second subset may be effected in a network cache which is comprised downstream of the one or more stream sources in the network and upstream of the VR rendering device. The second subset of streams may effectively represent a ‘guard band’ for the image data of the first subset of streams. By caching this ‘guard band’ in the network cache, the delay between the requesting of one or more streams from the second subset and their receipt by the VR rendering device may be reduced, see abstract.
Last but not least, Yip et al., which is in the same field of endeavor, discloses provided is a method for transmitting data about an omnidirectional image by a server. The method comprises the steps of: receiving, from a terminal, information about a viewport of the terminal; selecting, on the basis of information about the viewport and the respective qualities of a plurality of tracks associated with the omnidirectional image, at least one track among the plurality of tracks; and transmitting data about the selected at least one track to the terminal, see abstract.
However, all listed above prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 15, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486